Citation Nr: 0107794	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-04 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for service-connected 
hemorrhoids.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1969 
through November 1972.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

The present case arises from an August 1999 rating decision, 
in which the veteran was granted service connection for 
hemorrhoids which were assigned a non-compensable rating.  
The veteran expressed disagreement with this rating in a NOD 
filed in September 1999.  A SOC was issued in November 1999 
and a substantive appeal was received in February 2000.  The 
case was then certified for appellate review by the Board.

In an August 1999, decision, the Nashville RO found that a 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD) was not well grounded.  Since that 
decision, however, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  Unlike the version of the law in effect at the time 
of the August 1999 decision, the VA is now charged with the 
duty to assist almost every claimant, as well as the duty to 
provide certain notices to claimants to assist them in 
pursuing the benefit sought.  In part, the new law provided 
that a claim denied as not well grounded between July 14, 
1999, and November 9, 2000, such as the PTSD claim decided in 
the August 1999 RO decision, could be readjudicated under the 
provisions of the new law. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).

While the new law provided that a claimant must request such 
a readjudication, the Veteran's Benefits Administration, as a 
matter of policy, has indicated that it will initiate 
readjudication where it learns of such cases.  Veteran's 
Benefits Administration Fast Letter 00-87 (Nov. 17, 2000).  
Therefore, the Board of Veterans' Appeals (Board) takes this 
opportunity to invite the veteran to file such an application 
for readjudication, and refers the PTSD claim to the RO.


REMAND

The veteran's service medical records show that in March 1971 
the veteran received treatment for a large, thrombosed 
external hemorrhoid that had been bleeding.  His records also 
reflect treatment in August 1972 for complaints of pain and 
bleeding relating to an external hemorrhoid.

Medical records from the VA Medical Center (VAMC), Mt. Home, 
reflect that the veteran was treated at this facility between 
March 1993 and October 1993.  In March 1993, the veteran 
underwent a colonoscopy that indicated he had inflammatory 
bowel disease.  The records also show that the veteran 
underwent a second colonoscopy in October 1993, and those 
findings were consistent with inflammatory bowel disease.  A 
second set of medical records from the VAMC, Mt. Home, shows 
that the veteran was again treated at the facility between 
November 1998 and February 1999, for other unrelated 
symptoms.

The veteran's claim for service connection for hemorrhoids 
was granted in August 1999, and the disorder was assigned a 
noncompensable evaluation.

In October 1999, the RO requested that the veteran undergo an 
examination for VA purposes.  The purpose of the examination 
was to evaluate the veteran's hemorrhoid condition.  The 
report of this examination reflects that the veteran reported 
a history of hemorrhoids beginning in 1970, when he 
experienced painless rectal bleeding.  He claimed that he 
received suppositories for his hemorrhoids.  He reported 
undergoing a colonoscopy in 1993 and another in March 1999.  
He claimed that the March 1999 colonoscopy found him to have 
ulcerative colitis and he began taking medication.  He 
reported that the medication has helped him and he does not 
experience bloody stools or rectal bleeding as frequently as 
he did in the past.  The veteran reported good sphincter 
control, but he experienced occasional leakage. 

Physical examination revealed a soft, non-tender, and non-
distended abdomen with positive bowel sounds.  The examiner 
observed a small external hemorrhoid, approximately 1/2 to 1 cm 
in diameter.  The hemorrhoid was not ulcerated and there was 
no evidence of bleeding.  Some small internal hemorrhoids 
were noted.  There was no evidence of apparent fissure and no 
evidence of fresh bleeding at the time of the examination.  
The veteran's hemoccult test was negative.

The examiner noted that a biopsy after the veteran's 
colonoscopy showed mild chronic inflammation, and a rectal 
biopsy showed cryptitis and chronic inflammation of the 
lamina propria consistent with active chronic inflammatory 
disease and no dysplasia.  The examiner's diagnosis was that 
the veteran had small, external and internal hemorrhoids.

On the veteran's VA 9 form, he stated that at the time of the 
VA examination his hemorrhoids were not acting up and he was 
not experiencing rectal bleeding.  However, the veteran 
stated he was subsequently seen at the VAMC, Mt. Home, for 
this condition.  He reported that the condition comes and 
goes, occurring approximately 4 or 5 times per year.

In reviewing the foregoing evidence, the Board notes that the 
records from the veteran's reported visit to the VAMC, Mt. 
Home, following his VA examination, have not been associated 
with the claims file.  In order to properly evaluate the 
veteran's claim, his updated medical records should be 
obtained and associated with the claims file; specifically, 
records from the VAMC, Mt. Home, reflecting treatment for 
hemorrhoids beginning in March 1999 and continuing to date.

After the foregoing development has been accomplished, the 
veteran should be scheduled for an examination to ascertain 
his current condition and whether a compensable rating is 
warranted.

In addition, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992).

Although the delay occasioned by this Remand is regrettable, 
for the reasons set forth above, this case is being returned 
to the RO for the following:

1. The RO should contact the veteran in 
writing and ask him to identify the 
places at which he underwent treatment 
for hemorrhoids since March 1999.  
After obtaining any appropriate 
authorization, the RO should attempt 
to obtain and associate with the 
claims file, the records the veteran 
identifies.  In any case, however, the 
RO should attempt to obtain copies of 
any VA medical records pertaining to 
the veteran from the Mt. Home VA 
Medical Center from March 1999 to 
date.

2. The RO may, is so desired, schedule 
the veteran for another examination of 
his hemorrhoids.  If such an 
examination is conducted, before 
evaluating the veteran, the examiner 
should review the claims file, and 
make a notation to the effect that 
this review of the record was 
accomplished.

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), and 
01-02 (January 9, 2001), as well as 
any pertinent formal or informal 
guidance that is subsequently provided 
by VA, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

Thereafter, the RO should review the evidence and enter its 
determination as to whether an increased rating is warranted 
for hemorrhoids.  If the benefit sought on appeal remains 
denied the veteran and his representative should be provided 
with a supplemental statement of the case (SSOC).  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

